     Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        § CIVIL ACTION 6:20-CV-00477-ADA
BRAZOS LICENSING AND               §
DEVELOPMENT,                       §
                                   §
     Plaintiff,                    §
                                   § PATENT CASE
v.                                 §
                                   §
DELL TECHNOLOGIES INC., DELL       §
INC., AND EMC CORPORATION,         §
                                   §
     Defendants.                   § JURY TRIAL DEMANDED



           RESPONSE OPPOSING DEFENDANTS’ MOTION TO STAY
                    PENDING INTER PARTES REVIEW
           Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 2 of 7




       This Court has always denied motions like Dell’s that seek a stay pending inter partes

review. Dell’s motion is no more compelling than those the Court has denied. As an initial matter,

the motion should be stricken because Dell did not give notice of its anticipated motion or bother

to confer before filing the motion. Regardless, the motion should be denied because a stay will not

simplify the issues, the stage of proceedings disfavors a stay (particularly given the massive multi-

country international campaign of foreign discovery Dell forced the parties to engage in before

Markman), and WSOU will be unduly prejudiced if a stay is granted.
I.     Background

       There can be no dispute that both parties have already expended considerable time and

resources into the claim construction process. In fact, the Court has already conducted a Markman

hearing and issued a claim construction order. Further, the parties have expended considerable

time and resources conducting discovery, in large part because Dell insisted on early foreign

discovery. Over WSOU’s objections, Dell engaged in a massive foreign discovery campaign

before the Markman hearing and before discovery opened. Dell’s foreign discovery campaign used

up significant party, non-party, and Court resources, forcing WSOU to obtain local counsel for

discovery disputes in numerous foreign jurisdictions well before discovery opened. This Court

held several pre-Markman discovery hearings because of Dell’s campaign. Dell pursued discovery

with equal vigor the moment discovery opened in the United States, serving dozens of subpoenas

through this Court’s ECF system. Dell hid this massive multi-country international discovery

campaign from the PTAB and managed to convince the PTAB that discovery was only in its early

stages. This Court knows better.

       Trial is set for May 12, 2022, at which time this Court will adjudicate infringement and

invalidity. The PTAB’s final written decision is due, without any extension, approximately July

1, 2022.
II.    Legal Standard
       “A district court has the inherent power to control its own docket, including the power to

stay proceedings before it.” Multimedia Content Mgmt. Llc v. Dish Network, No. 6:18-CV-00207-

                                                  1
         Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 3 of 7




ADA, 2019 U.S. Dist. LEXIS 236670, at *2-4 (W.D. Tex. May 30, 2019) (Albright, J.). In

particular, “the question whether to stay proceedings pending inter partes review of a patent is a

matter committed to the district court’s discretion.” Id. at *2-4. “The party seeking a stay bears the

burden of showing that a stay is appropriate.” Mimedx Grp., Inc. v. Tissue Transplant Tech., Ltd.,

No. SA-14-CA-719, 2015 U.S. Dist. LEXIS 33388, at *4 (W.D. Tex. Jan. 5, 2015). A patent holder

has “an interest in the timely enforcement of its patent right.” Id. (internal quotation marks and

citation omitted). “[T]here is no per se rule that patent cases should be stayed pending PTO

proceedings, because such a rule ‘would invite parties to unilaterally derail litigation.’” Realtime

Data, LLC v. Rackspace US, Inc., No. 6:16-CV-00961 RWS-JDL, 2017 U.S. Dist. LEXIS 27421,

at *6 (E.D. Tex. Feb. 27, 2017) (internal quotation marks and citation omitted). “District courts

typically consider three factors when determining whether to grant a stay pending inter partes

review of a patent in suit: (1) whether the stay will unduly prejudice the nonmoving party, (2)

whether the proceedings before the court have reached an advanced stage, including whether

discovery is complete and a trial date has been set, and (3) whether the stay will likely result in

simplifying the case before the court.” NFC Techs. LLC v. HTC Am., Inc., No. 2:13-CV-1058-

WCB, 2015 WL 1069111, at *2 (E.D. Tex. Mar. 11, 2015).
III.   Argument
       A.      A stay will not simplify the case.

       In considering whether to grant a stay pending inter partes review, “the most important

factor bearing on whether to grant a stay in this case is the prospect that the inter partes review

proceeding will result in simplification of the issues before the Court.” NFC Techs. LLC v. HTC

Am., Inc., No. 2:13-CV-1058-WCB, 2015 U.S. Dist. LEXIS 29573, at *12 (E.D. Tex. Mar. 11,

2015) (Bryson, J.).

       A stay will not simplify the issues in this case for multiple reasons, including: (1) the Court

has already resolved the meaning of claim terms as a matter of law; (2) trial in this case is scheduled

to occur before any final written decision; (3) Defendants will only be estopped from presenting

the grounds included in the inter partes review or on any grounds involving the same references

                                                   2
         Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 4 of 7




in the inter partes review “alone or in combination with any other patent or printed publication”

(Dkt. 63, at 1), which leaves open merely “combining” any ground in the inter partes review with

an alleged prior art “system”; and (4) Defendants have not shown that all claims of the ’489 patent

will be found unpatentable.

       A stay would not estop Defendants from challenging the validity of the asserted claims on

grounds other than those raised in the review. Defendants do not even acknowledge that some (or

all) claims may survive the IPR. And in that event, despite the fact that Defendants filed a

purported “stipulation of invalidity contentions” (Dkt. 63), Defendants fail to acknowledge that its

so-called stipulation may not simplify the issues at all because Defendants, through its so-called

“stipulation” have given themselves considerable latitude in using prior art systems embodying,

or merely in combination with, the same patents or printed publications before the PTO in the IPR

proceedings. Specifically, Defendants stipulated that “Defendants will not assert invalidity of

claims 1–20 of the ’489 patent in this case based on any of the four grounds [in the IPR], or on any

other grounds involving the Narayanan, Smith, Chin, Mullooly, and Moberg references alone or

in combination with any other patent or printed publication.” Dkt. 63 at 1 (emphasis added).

And to drive home the point that Defendants are not stipulating to be estopped from relying those

exact same grounds and references, Defendants further stated that: “This stipulation is not intended
and should not be construed to limit Defendants’ ability to assert invalidity of the claims of the

’489 patent based on prior art not consisting of patents or printed publications, alone or in

combination with any other reference whatsoever.” Dkt. 63 at 1-2 (emphasis added).

Defendants’ intention to assert the same grounds with the same references as in the IPR (i.e. “alone

or in combination with any other reference whatsoever”), in combination with alleged prior art

systems (“prior art not consisting of patents or printed publications”) is not a hypothetical. As seen

in Defendants’ invalidity contentions served on June 25, 2021, for the ’489 patent, Defendants

expressly assert no less than nine (9) “prior art systems”. Ex. A at 43-44. Thus, Defendants have

intentionally and purposefully provided a “stipulation” that in actuality gives Defendants a large

loophole and considerable latitude in using prior art systems. See also Intellectual Ventures II LLC

                                                  3
         Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 5 of 7




v. Kemper Corp., No. 6:16-cv-0081, 2016 U.S. Dist. LEXIS 181431, at *8 (E.D. Tex. Nov. 7,

2016). As a result, if anything, staying the case will only increase the number of references on

which Defendants argues.

       Further, Defendants have not shown that all of the challenged claims will be found

unpatentable. Defendants’ proclamation that “after the IPR there will be nothing left to litigate”

appears to rely on a single sentence from the institution decision. Mot. 4-5. However, the institution

decision is not as dispositive as Defendants might hope. For example, in the institution decision

(Mot., Ex. 1), under the section for alleged “Anticipation of Claims 1–3, 5–9, 11–15, 19, 20 by
Narayanan” (Mot. Ex. 1, at 29), and regarding “Claims 1, 8” (Id. at 33), and more specifically for

claim limitation “[1.F]”, the institution decision admits that “Petitioner does not identify a

disclosure in Narayanan explicitly stating that the aggregation switch enables a Spanning Tree

Protocol on links between ports on edge or access switches to ports of the aggregation switch.” Id.

at 39. Similarly, still in the section of alleged “anticipation” of challenged claims, for “Claims 15

and 19-20,” the institution decision further acknowledges that “Petitioner does not cite an explicit

disclosure of ‘receiving a command to operate in a stand-alone mode’.” Id., at 43. Thus, for at least

claims 1, 8, 15, 19, and 20, the institution decision itself acknowledges that Dell failed to disclose

anything for at least one claim limitation in multiple claims.
       B.      The stage of proceedings disfavors a stay.

       The stage of the proceedings strongly disfavors a stay. If “the court has expended

significant resources, then courts have found this factor weighs against a stay.” CANVS Corp. v.

U.S., 118 Fed. Cl. 587, 595-96 (2014) (quote omitted). As explained above, this Court has invested

significant resources and time in construing the contested claim terms. Further, because of Dell’s

massive multi-country international pre-Markman foreign discovery campaign, this Court has

already held several discovery hearings.

       Entering a stay now, after Dell has already subjected and burdened this Court, WSOU, and

multiple third parties around the world to the burden of Dell’s massive foreign discovery campaign



                                                  4
         Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 6 of 7




will not “eliminate or lessen the burden on any third parties,” as Dell argues. The damage is already

done. Further, Dell abandoned most of its foreign discovery once discovery opened in the United

States, formally withdrawing most of its letters of requests (after WSOU and third parties around

the world expended significant resources on them). Given that Dell has finally abandoned its

misguided foreign discovery campaign, a stay will have little effect. Further, Dell is unlikely to

withdraw or stay most of its ongoing third-party discovery merely because this one case is stayed.

Much of Dell’s remaining foreign and third-party discovery involves Nokia, discovery that will

not be resolved by a stay of only one of WSOU’s pending cases against Dell. In other words,

staying this case will simplify nothing. Dell will continue in its course of conduct in the other

pending cases.
       C.        A stay at this stage of the proceedings would unduly prejudice WSOU.
       As a patent holder, WSOU has an “interest in the timely enforcement of its patent right.”

MiMedx Group, Inc. v. Tissue Transplant Tech. Ltd., 2015 WL 11573771, at *2 (W.D. Tex. Jan.

5, 2015) (internal cites omitted). WSOU filed this action on June 2, 2020 and served Dell on July

6, 2020. Nevertheless, Dell tactically waited five more months before it filed its petition, and now

it seeks a stay due to its own delay. Now that trial is set for May 12, 2022, a stay will prejudice

WSOU by depriving it of a timely jury trial. While a final written decision might issue July 1,

2022, there is still uncertainty with respect to this date. The one-year deadline for a final written

decision can be extended up to six months for good cause. If this were to occur, the Final Written

Decision would be pushed back to January 1, 2023, nearly a year after the Court’s predicted trial

date. Furthermore, this does not account for the almost certain Federal Circuit appeal of the final

written decisions by one side or the other or both, which creates an even longer delay.

       Because all relevant factors disfavor a stay, Dell’s motion should be denied.




                                                  5
        Case 6:20-cv-00477-ADA Document 113 Filed 08/25/21 Page 7 of 7




Dated: August 25, 2021                     Respectfully submitted,

                                           /s/ Ryan S. Loveless
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           Brett@EtheridgeLaw.com
                                           JHuang@EtheridgeLaw.com

                                           Mark D. Siegmund
                                           State Bar No. 24117055
                                           mark@waltfairpllc.com
                                           Law Firm of Walt, Fair PLLC.
                                           1508 North Valley Mills Drive
                                           Waco, Texas 76710
                                           Telephone: (254) 772-6400
                                           Facsimile: (254) 772-6432

                                           ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via email in

accordance with the Federal Rules of Civil Procedure on August 25, 2021.

                                           /s/ Ryan S. Loveless
                                           Ryan S. Loveless



                                              6
